PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/802,352
Filing Date: 26 Feb 2020
Appellant(s): QUALCOMM Incorporated



__________________
Matthew Evans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/28/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/28/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Group 1	Appellant asserts on p. 7-9 of the Brief that Chen fails to disclose block of video data to be decoded because Chen relates to an encoder.  However, one of ordinary skill in the art would have had no difficulty in recognizing that Chen discloses a video coding standard.  Such standard is implicitly applicable to both the encoder and its opposite but equivalent decoder.  Nevertheless, §2.1.1. first ¶ of Chen explicitly discloses such equivalent prediction technique is applicable to both the encoder and the decoder according the HEVC standard.  Similarly, p. 3, sixth ¶, lines 9-12, of Chen discloses the encoder implementation of §2.1.1. is equivalently decoded.  Additionally, §2.3.1.1. last ¶, §2.3.7. first ¶, §2.4.3. first ¶, and §2.4.3.1. first ¶ of Chen further disclose that the block motion prediction and transformation is equivalently processed on the decoder side.  Therefore, one skilled in the art would have no difficulty in recognizing that Chen’s disclosure of appellant’s prediction process in both the encoder and the decoder meets the claims in their broadest reasonable sense, consistent with appellant’s own disclosure in [0005]-[0006].
Furthermore, it is note that an anticipatory reference need not duplicate, word for word, what is in the claims. Standard Havens Prods., Inc. v. Gencor Indus., Inc., 953 F.2d 1360, 1369 (Fed. Cir. 1991). Even in the context of anticipation, “it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826 (CCPA 1968). Based on the teachings of Chen, a skilled artisan would understand Chen teaches all the limitations of claims 1-3, 12-15, 24-26, 28, and 29, including the disputed limitation: “decode the one or more subblocks.”
	Appellant also asserts on p. 7-9 of the Brief that Chen fails to disclose determining a size of subblocks based on an inter prediction direction.  However, §2.3.1. and §2.3.1.1. of Chen explicitly disclose the concept of splitting one coding unit (CU) into smaller subblocks having a size of N x N based on each prediction direction.  Therefore, one skilled in the art would have no difficulty in recognizing that Chen’s subblock size of N x N based on the inter prediction direction as illustrated in Fig. 11 meets the claims in their broadest reasonable sense, consistent with appellant’s own disclosure as illustrated in element 708 of Fig. 7.
	Appellant also asserts on p. 9 of the Brief that Chen fails to disclose determining a size of subblocks for the affine motion compensation mode.  However, §2.3.6. of Chen explicitly disclose the concept of such common determination of a subblock size M x N in Equation 16.  Therefore, one skilled in the art would have no difficulty in recognizing that Chen’s subblock size of M x N using the affine motion compensation prediction mode as illustrated in Fig. 15 meets the claims in their broadest reasonable sense, consistent with appellant’s own disclosure as illustrated in Figs. 5 and 6.
Group 2	Appellant asserts on p. 10 of the Brief that Chen fails to disclose block of video data to be decoded because Chen relates to an encoder.  However, as stated above, one of ordinary skill in the art would have had no difficulty in recognizing that Chen discloses a video coding standard.  Such standard is implicitly applicable to both the encoder and its opposite but equivalent decoder.  Nevertheless, §2.1.1. first ¶ of Chen explicitly discloses such equivalent prediction technique is applicable to both the encoder and the decoder according the HEVC standard.  Similarly, p. 3, sixth ¶, lines 9-12, of Chen discloses the encoder implementation of §2.1.1. is equivalently decoded.  Additionally, §2.3.1.1. last ¶, §2.3.7. first ¶, §2.4.3. first ¶, and §2.4.3.1. first ¶ of Chen further disclose that the block motion prediction and transformation is equivalently processed on the decoder side.  Therefore, one skilled in the art would have no difficulty in recognizing that Chen’s disclosure of appellant’s prediction process in both the encoder and the decoder meets the claims in their broadest reasonable sense, consistent with appellant’s own disclosure in [0005]-[0006].
	Appellant also asserts on p. 10 of the Brief that Chen fails to disclose determining a size of subblocks based on an inter prediction direction.  However, §2.3.1. and §2.3.1.1. of Chen explicitly disclose the concept of splitting one coding unit (CU) into smaller subblocks having a size of N x N based on each prediction direction.  Therefore, one skilled in the art would have no difficulty in recognizing that Chen’s subblock size of N x N based on the inter prediction direction as illustrated in Fig. 11 meets the claims in their broadest reasonable sense, consistent with appellant’s own disclosure as illustrated in element 708 of Fig. 7.
Group 3	Appellant asserts on p. 11 of the Brief that Chen fails to disclose a default block size.  However, §2.3.1.1. line 4, of Chen explicitly discloses the concept of such default size to be 4 x 4.
(3) Conclusion
Examiner acknowledges that Chen may not describe a method identical to that disclosed by appellants.  However, claims are to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim.  See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541, 550 (CCPA 1969).  In addition, the law of anticipation does not require that a reference “teach” what an appellant’s disclosure teaches.  Assuming that reference is properly “prior art,” it is only necessary that the claims “read on” something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or “fully met” by it.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789 (Fed. Cir. 1983).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Y LEE/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Conferees:
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.